
	

116 HR 2345 : Clarifying the Small Business Runway Extension Act
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2345
		IN THE SENATE OF THE UNITED STATES
		July 16, 2019Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to clarify the intention of Congress that the Administrator of the
			 Small Business Administration is subject to certain requirements with
			 respect to establishing size standards for small business concerns, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clarifying the Small Business Runway Extension Act. 2.Sense of CongressIt is the sense of Congress that—
 (1)the Small Business Runway Extension Act of 2018 (Public Law 115–324) applies to calculations of the size of a business concern made by the Administrator of the Small Business Administration;
 (2)Federal agencies rely upon such calculations to award contracts, including governmentwide acquisition contracts, to small business concerns; and
 (3)the Small Business Runway Extension Act of 2018 has been effective since the date it was signed into law, on December 17, 2018.
 3.Clarifying amendment to the Small Business Runway Extension Act of 2018Section 3(a)(2)(C) of the Small Business Act (15 U.S.C. 632(a)(2)(C)) is amended by inserting (including the Administration when acting pursuant to subparagraph (A)) after no Federal department or agency. 4.Finalization of Small Business Runway Extension Act of 2018 rulesThe Administrator of the Small Business Administration shall issue a final rule implementing the Small Business Runway Extension Act of 2018 (Public Law 115–324) not later than December 17, 2019.
		5.Amendment to size standards for certain small business concerns
 (a)Size standards for small business concerns providing servicesSection 3(a)(2)(C)(ii)(II) of the Small Business Act (15 U.S.C. 632(a)(2)(C)(ii)(II)) is amended by striking not less than.
 (b)Size standards for other business concernsSection 3(a)(2)(C)(ii)(III) of the Small Business Act (15 U.S.C. 632(a)(2)(C)(ii)(III)) is amended by striking not less than 3 years and inserting 5 years.
			6.Transition plan for the Small Business Runway Extension Act of 2018
 (a)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall implement a transition plan to assist business concerns and Federal agencies with compliance with the requirements of the Small Business Runway Extension Act of 2018 (Public Law 115–324).
			(b)3-Year calculation for size standards
 (1)In generalThe transition plan described under subsection (a) shall include a requirement that, during the period beginning on December 17, 2018, and ending on the date that is 6 months after the date on which the Administrator issues final rules implementing the Small Business Runway Extension Act of 2018 (Public Law 115–324), allows the use of a 3-year calculation for a size standard to be applied to a business concern if the use of such 3-year calculation allows such concern to be considered a small business concern under section 3(a)(1) of the Small Business Act (15 U.S.C. 632(a)(1)).
 (2)3-year calculation definedIn this subsection, the term 3-year calculation means— (A)with respect to a business concern providing services described under clause (ii)(II) of such section, a determination of the size of such concern on the basis of the annual average gross receipts of such concern over a period of 3 years; and
 (B)with respect to a business concern described under clause (ii)(III) of such section, a determination of the size of such concern on the basis of data over a period of 3 years.
 7.Requirement to update SAMNot later than 90 days after the date of the enactment of this Act, the System for Award Management (or any successor system) shall be updated to comply with the requirements of this Act.
		
	Passed the House of Representatives July 15, 2019.Cheryl L. Johnson,Clerk
